     Case 1:18-cr-00076-NONE-BAM Document 329 Filed 04/12/21 Page 1 of 3


1     HEATHER E. WILLIAMS, CA Bar #122664
      Federal Defender
2     MEGAN HOPKINS, CA Bar #294141
      Assistant Federal Defender
3     Office of the Federal Defender
      2300 Tulare Street, Suite 330
4     Fresno, California 93721-2226
      Telephone: (559) 487-5561
5
      Attorney for Defendant
6     ALECIA TRAPPS
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
       UNITED STATES OF AMERICA,                           Case No. 1:18-cr-00076-NONE
11
12                          Plaintiff,                     STIPULATION TO CONTINUE
                                                           SENTENCING HEARING; ORDER
13        vs.
                                                           Date: July 16, 2021
14                                                         Time: 8:30 a.m.
                                                           Judge: Honorable Dale A. Drozd
15     ALECIA TRAPPS et al,
16                          Defendant.
17
                IT IS HEREBY STIPULATED by and between the parties through their respective
18
      counsel, Assistant United States Attorney, Melanie Alsworth, counsel for the plaintiff, and
19
      Assistant Federal Defender, Megan T. Hopkins, counsel for defendant, Alecia Trapps, that the
20
      sentencing hearing currently set for April 23, 2021, at 8:30 a.m. be continued to July 16, 2021,
21
      before the Honorable Dale A. Drozd.
22
                The parties request this continuance in light of the court’s continuing closure orders and
23
      the anticipated unavailability of an in-person sentencing hearing on April 23, 2021. Ms. Trapps
24
      does not consent to remote proceedings for sentencing, given the high sentencing exposure and
25
      numerous contested issues in this case. Ms. Trapps also wants to ensure that her elderly family
26
      members, who have not yet had the opportunity to receive the COVID-19 vaccine, are able to
27
      attend an in-person hearing under safe conditions.
28
     Case 1:18-cr-00076-NONE-BAM Document 329 Filed 04/12/21 Page 2 of 3


1              The parties believe it is more likely that an in-person hearing can safely be accomplished
2     in July 2021, when COVID-19 infection rates will hopefully have trended downward for a
3     sustained period and the court can re-open without risking the health of the defendant, court staff
4     and the public.
5              Additionally, the parties propose the following modified pre-sentence schedule:
6              Formal Objections to Presentence Report: July 2, 2021
               Replies: July 9, 2021
7              Sentencing Hearing: July 16, 2021 at 8:30 a.m.
8
               The continuance and modified schedule proposed above will permit the parties sufficient
9
      time to meet all filing deadlines and adequately prepare for sentencing in this matter, and will
10
      help ensure that sentencing can be held in-person without placing participants at risk during the
11
      COVID-19 pandemic.
12
13
                                                                       Respectfully submitted,
14
                                                                       PHILLIP A. TALBERT
15                                                                     Acting United States Attorney

16
      Dated: April 12, 2021                                      By:   /s/ Melanie Alsworth
17                                                                     MELANIE ALSWORTH
                                                                       LAUREL MONTOYA
18                                                                     Assistant United States Attorneys
                                                                       Attorneys for Plaintiff
19
20                                                                     HEATHER E. WILLIAMS
21                                                                     Federal Defender

22    Dated: April 12, 2021                                      By:   /s/ Megan Hopkins
23                                                                     MEGAN HOPKINS
                                                                       Assistant Federal Defender
24                                                                     Attorney for Defendant
                                                                       ALECIA TRAPPS
25
26
27
28


       Trapps - Stipulation to Continue Sentencing Hearing   2
     Case 1:18-cr-00076-NONE-BAM Document 329 Filed 04/12/21 Page 3 of 3


1                                                            ORDER
2              The Court hereby grants the parties’ request to continue the sentencing hearing as to this
3     defendant and set the matter for sentencing on July 16, 2021 at 8:30 a.m. The presentence schedule
4     shall be adjusted as set forth above.
5
      IT IS SO ORDERED.
6
7         Dated:         April 12, 2021
                                                                   UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


       Trapps - Stipulation to Continue Sentencing Hearing     3
